
	

116 S2046 IS: Protect Health Care for Retired Public Safety Officers Act of 2019
U.S. Senate
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2046
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2019
			Mr. Peters introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To amend the Homeland Security Act of 2002 to protect the health care benefits of retired public
			 safety officers, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Protect Health Care for Retired Public Safety Officers Act of 2019.
 2.Protection of health care benefits of retired public safety officersTitle XX of the Homeland Security Act of 2002 (6 U.S.C. 601 et seq.) is amended— (1)in section 2001 (6 U.S.C. 601)—
 (A)by redesignating paragraphs (12), (13), and (14) as paragraphs (14), (15), and (16), respectively; (B)by redesignating paragraphs (6) through (11) as paragraphs (7) through (12), respectively;
 (C)by inserting after paragraph (5) the following:  (6)Health care benefitsThe term health care benefits means health, dental, vision, prescription, and other insurance benefits.; and
 (D)by inserting after paragraph (12), as so redesignated, the following:  (13)Public safety officerThe term public safety officer means an employee of a public agency—
 (A)who is a law enforcement officer, firefighter, or an emergency medical services responder; and (B)whose conditions of employment are determined in accordance with a collective bargaining agreement.; and 
 (2)in section 2004(b)(2) (6 U.S.C. 605(b)(2))— (A)in subparagraph (B), by striking and at the end;
 (B)in subparagraph (C), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
					
 (D)a written certification stating that the State shall not— (i)unilaterally modify or eliminate the health care benefits for a public safety officer retiree, as established pursuant to the collective bargaining agreement in effect at the time of retirement of the public safety officer; or
 (ii)allocate grant funds to a local government or Indian tribe that has not certified to the State that the health care benefits for a public safety officer retiree, as established pursuant to the collective bargaining agreement in effect at the time of retirement of the public safety officer, shall not be unilaterally modified or eliminated..
				
